Grant, J.
(dissenting). I think the writ of mandamus should issue for the reasons stated in my opinion in the case of City of Muskegon v. Lange, ante, 22. It is matter •of common knowledge that the cashier of a bank is usually its managing officer, has the control of its funds and books, and is familiar with its affairs and the condition of its stock. For this reason, the Legislature made it the •duty of this officer to pay the taxes assessed against its .stock, not as an individual, but as an officer of the bank, and the proper custodian of its funds, its stock, and the dividends arising therefrom. As shown in my former •opinion, he can make any legal defense which the stockholders or the bank could make in suits instituted against them. If the State possesses the right to compel the bank to pay the taxes upon its stock, it certainly possesses the right to provide that such taxes shall be paid by the proper •officer or officers of the bank. Mandamus is the proper remedy to compel an officer to perform a duty imposed upon him by statute. Whatever may be the decisions of other courts, this Court has repeatedly granted the writ of *31mandamus where another remedy existed. I think this speedy remedy should be applied in so important a matter as the ■collection of the public revenue, where an officer of a corporation is made the legal medium through which such funds are to be collected. Since the validity of the tax is denied by the answer, issues should be framed and sent ■down for trial.
Montgomery, J., did not sit.